Citation Nr: 1639105	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disorder, on a direct basis. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected disorder of the left knee.

3.  Entitlement to an increased rating for a left knee disorder of patellofemoral syndrome now with DJD, evaluated as 10 percent disabling (excluding a period of temporary total rating from March 26, 2014 to May 1, 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims on appeal.

The issue of entitlement to service connection for a back disorder has been bifurcated to service connection for this disorder on a direct basis and service connection for this disorder as secondary to his service-connected left knee disorder, as noted on the title page, to comport with the evidence of record and the history of a prior final denial on a direct basis.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012; Locklear v. Shinseki, 24 Vet. App. 311, 315   (2011) (bifurcation of a claim generally is within VA's discretion).  See also Robinson v. Shinseki, 557 F.3d 1355, 136 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

Although the rating on appeal has denied the back disorder as degenerative disc disease (DDD) of the lumbar spine, the scope of a claim for service connection for back disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

The issues of entitlement to service connection for a back disorder on the merits and entitlement to an increased rating for the service connected left knee disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 1995, the RO denied the Veteran's claim of service connection for a back disorder on a direct basis.  The Veteran did not file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
2.  Certain evidence received since the August 1995 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1995 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection on a direct basis.


CONCLUSIONS OF LAW

1.  The August 1995 RO rating decision, which denied the Veteran's claim of service connection for a back disorder on a direct basis is final.  38 U.S.C.A. § 7105 (West 2014).
 
2.  Evidence received since the August 1995 RO rating decision is new and material; accordingly, the claim of service connection for a back disorder on a direct basis is reopened. 38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

New and Material Evidence

Despite on any decision to reopen made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A.  §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In August 1995 the RO denied service connection for a low back strain as not well grounded, finding that although the Veteran was treated in October 1994 for low back strain in service there were no further references of back strain in the service treatment records.  The back strain was found by the RO to be a temporary condition which resolved with no permanent residuals shown at separation and the evidence was negative for a present disability of the low back.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it in the same month the rating was issued.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence before the RO in August 1995 included service treatment records that disclosed no complaints of back problems on entry in June 1993, although a dorsal scar was noted.  The service treatment records documented treatment for a muscle strain of the low back diagnosed in an October 1994 record that disclosed a history of sharp pain in his back after he was bending over and constant pain reported since, but without significant findings noted on examination.  No other evidence of back issues was reported in the rest of the service treatment records or after service and prior to August 1995.

Evidence received after August 1995 includes records showing back complaints as early as 2000, when in October 2000 he was treated for lumbar strain, with subsequent records from 2001 revealing low back pain treated in October 2001 with unremarkable X-rays.  He subsequently sought ER treatment in June 2002 and April 2003 for lumbar strain/sprain.  Later VA treatment records documented treatment in October 2009 for low back pain/sciatica with back spasms.  He was later treated in May 2010 for severe low back pain after taking a misstep when getting out of a vehicle with lumbago diagnosed.   Among the May 2010 records addressing back pain, there was a record describing his back pain as becoming constant 3 years earlier and he reported a muscle strain in the military said to be around 1995 or 96.  

The post 1995 evidence disclosed continued back problems, resulting in a hemilaminectomy and discectomy surgery in January 2012 for a diagnosed spinal stenosis and HNP of L4-5, having failed conservative treatment.  The records continue to show treatment for back problems shown to persist up through 2016 with additional disc replacement surgery shown to have taken place in May 2016.

Also received after August 1995 is a lay statement submitted by the Veteran in November 2009, which gave a history of his having fallen off a cliff in Okinawa during training exercises.  He said his back was injured in this incident, as well as both knees (including the left knee which is service connected).  

The Board finds that the evidence now including the repeated post service treatment for back problems including lumbar strain, coupled with the Veteran's November 2009 lay statement about the injury to his back from a fall in service; because this indicates possible continuity of symptoms as well as a possible trauma to his back not otherwise documented in service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for a low back disorder on a direct basis is reopened.   

ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a back disorder on a direct basis is granted.


REMAND

Having reopened the claim for service connection for the back disorder on a direct basis, the Board finds that it is necessary to remand for further development and to afford due process, to include consideration of service connection on a secondary basis.  Additionally the Board finds further development and due process matters require remand of the claim of an increased rating for the left knee disorder.  

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31 (b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31 , unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37 (a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board. Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, after the issuance of the most recent adjudications of the appealed issues, additional evidence was obtained.  Of note, the December 2012 statement of the case (SOC), is the most recent adjudication in which the issue of service connection for the back disorder was addressed.  The most recent adjudication of the left knee disability was a rating in July 2014 that granted a temporary total rating for the period from March 26, 2014 to May 1, 2014 with a 10 percent rating resumed as of May 1, 2014 the AOJ obtained evidence pertinent to the Veteran's claims.  The Board notes that a December 2014 adjudication did not address the left knee disorder but did address a right knee disorder that is not part of this appeal.  

The additional evidence includes VA records dated in 2016 that include pertinent findings with respect to both the left knee and the back claims.  This includes a March 2016 PC consult that noted the Veteran had a lot of knee pain with the Veteran requesting repeated imaging due to pain.  Additionally, the records disclosed that in May 2016 the Veteran apparently underwent back surgery, although the actual surgical records are not associated with the claims file.   

The AOJ did not prepare an SSOC considering this newly received VA-generated evidence, and no withdrawal of the appeal of this issue has been submitted by the Veteran. The Board also directed that an SSOC be issued after the development was completed and as a result, the actions of the RO are also not in compliance with the Board's specific directive.  See Stegall v. West, 11 Vet. App. 268   (1998). Thus, based on all of the foregoing, a remand is required so that another SSOC may be issued.

Additionally, the 2016 records currently obtained do not appear to be complete.  Notably missing are records of the back surgery that appears to have taken place in May 2016, as well as possible further imaging of his knee; hence updated treatment records should be obtained from 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally the Board notes that the Veteran had been scheduled to attend VA examinations back in July 2014 and in November 2014 to address the appeal issues but he failed to appear and did not provide evidence of good cause for such failure.  Generally when a Veteran fails to appear for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655.  However given the circumstances of this case in which additional development is indicated, and light of the evidence suggesting possible worsening of the left knee since 2014, the Veteran should be afforded another attempt to report to VA examinations.  

The Board further notes that although a VA examination done in March 2010 contains an unfavorable opinion as to the back disorder on a secondary basis, additional evidence now exists which requires further consideration.  Specifically, the records from May 2010 addressing severe low back pain disclose that he had such pain after taking a misstep when getting out of a vehicle.  Thus, any rationale should further address this evidence.

Finally, the Board finds that on readjudication of the knee claim, the RO should consider the applicability of VAOPGCPREC 9-98, which provides that arthritis shown on X-ray , and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  The left knee disorder of patellofemoral syndrome (PFS) has included a diagnosis of arthritis as per the April 2010 rating.  Although this and other ratings have considered the provisions of VAOPGCPREC 9-2004 which hold that separate ratings are also available for limitation of flexion and limitation of extension, the RO has yet to consider the appropriateness of assigning separate ratings for arthritis and the PFS symptoms.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the VA facility from 2016, to include records pertaining to his May 2016 lumbar spine surgery and left knee problems.    

2.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to assess the nature and current severity of his service-connected left knee disability and the nature and etiology of and back disability.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that a back disorder began during or is causally related to service, or was any arthritis of the back manifested to a compensable degree within one year of his discharge from service?  

If no disability of the back was found related to service or due to arthritis manifested within the first post service year, it is at least as likely as not (a 50 percent probability or greater) that any disability of the back is caused by the Veteran's service-connected disorder of the left knee?  If not, is it at least as likely as not that any disability of the back has been aggravated (permanently worsened beyond its natural progression) by the service-connected disorders of the eft knee?  If aggravation is found please estimate the baseline level of disability prior to such aggravation.

The examiner should also address the severity of the Veteran's service connected left knee disorder.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible and should comply with the recent Court decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (The DBQ must address the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as appropriate).  

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to factors such as weakness, fatigability, and incoordination, including during any reported flare-ups. If such an estimate cannot be provided, the examiner should explain why.

A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  In addressing the back disorder the examiner should address the lay evidence as to continuity of symptoms and regarding gait alterations from the left knee, as well as medical evidence showing back pain in May 2010 after taking a misstep exiting a vehicle.  

3.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims for service connection for a back disorder including on a secondary basis and increased rating for a left knee disorder to include consideration of separate ratings for arthritis and instability.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


